                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

                                            APPEARANCE

TOWN OF OGDEN DUNES,                          )
PORTER COUNTY, INDIANA,                       )
OGDEN DUNES HOME ASSOCIATION, INC.,           )
STEVEN COOMBS, SUSAN COOMBS,                  )
PETER BROWN, EMILY VOGT, JAMES SKISH,         )
ZORA GROS, KRISTINA GROS,                     )
EDWARD MCGUNN, LORI MCGUNN,                   )
LOU GAGLIARDI, PATRICIA GAGLIARDI,            )
RICHARD FERRO, GARY BABCOKE,                  )
PATTY BABCOKE, CHAD HASSINGER,                )
DAVID TARPO, CHERYL TARPO,                    )
ANGELINE KOMENICH, TIM CLELAND,               )
PAULETTE DITTRICH, EDWIN ROOKS,               )
LOU ANN ROOKS, CYNTHIA MANOS,                 )
DONNA FINCH, JOHN MEYER,                      )
PETER MAVRELIS, ELIZ MAVRELIS,                )
NANCY WALLS ARVAY, GEORGE TEELING,            )
MARGE TEELING, BRUCE BOYER,                   )
PETER TININO, GWEN TININO,                    )
RODGER HOWELL, JAMES D. COMBS,                )
VICTORIA L. COMBS, ALLAN HALLINE,             )
PATTI PERRY, PAUL ARNOLD,                     )
JOANN ARNOLD, JOHN BAILEY,                    )
ERIC JENSEN, BETHANY JENSEN,                  )
HIMANSHU DOSHI, JOHN LAWICKI,                 )
MIKE MYKLEBY, DARLENE MYKLEBY                 )
NOEL FRIGO, MARIANN FRIGO, AND                )
DOUGLAS GOLAN,                                )
                             Plaintiffs       )
               v.                             )    CAUSE NO.:
                                              )
UNITED STATES OF AMERICA,                     )
DEPARTMENT OF INTERIOR,                       )
DAVID BERNHART, IN HIS                        )
OFFICIAL CAPACITY AS                          )
SECRETARY OF THE                              )
DEPARTMENT OF INTERIOR,                       )
NATIONAL PARK SERVICE,                        )
DAVID VELA, IN HIS OFFICIAL                   )
CAPACITY AS ACTING                            )
DIRECTOR OF THE                               )
NATIONAL PARK SERVICE,                        )
PAUL LABOVITZ, PARK                           )
SUPERINTENDANT, INDIANA                       )
DUNES NATIONAL PARK                           )
IN HIS OFFICIAL CAPACITY,                     )
UNITED STATES ARMY CORP.                      )
OF ENGINEERS, LIEUTENANT                      )
GENERAL TODD T. SEMONITE,                     )
COMMANDING GENERAL OF                         )
THE U.S. ARMY CORPS OF                        )
ENGINEERS, IN HIS OFFICIAL                    )
CAPACITY,                                     )
                              Defendants.     )
To the Clerk of this court and all parties of record:

I, the below-signed, state that I have read the Standards for Professional Conduct within the Seventh
Federal Judicial Circuit pursuant to N.D. Ind. L.R. 83.5(g) and appendix B-65-B-70 of this Court
and will faithfully adhere to them. I declare under penalty for perjury that the foregoing is true and
correct.

      Enter my appearance as counsel in this case for Plaintiffs, TOWN OF OGDEN DUNES,
PORTER COUNTY, INDIANA, OGDEN DUNES HOME ASSOCIATIONS, INC., STEVEN
COOMBS, SUSAN COOMBS, PETER BROWN, EMILY VOGT, JAMES SKISH, ZORA
GROS, KRISTINA GROS, EDWARD MCGUNN, LORI MCGUNN, LOU GAGLIARDI,
PATRICIA GAGLIARDI, RICHARD FERRO, GARY BABCOKE, PATTY BABCOKE,
CHAD HASSINGER, DAVID TARPO, CHERYL TARPO, ANGELINE KOMENICH, TIM
CLELAND, PAULETTE DITTRICH, EDWIN ROOKS, LOU ANN ROOKS, CYNTHIA
MANOS, DONNA FINCH, JOHN MEYER, PETER MAVRELIS, ELIZ MAVRELIS, NANCY
WALLS ARVAY, GEORGE TEELING, MARGE TEELING, BRUCE BOYER, PETER
TININO, GWEN TININO, RODGER HOWELL, JAMES D. COMBS, VICTORIA L. COMBS,
ALLAN HALLINE, PATTI PERRY, PAUL ARNOLD, JOANN ARNOLD, JOHN BAILEY,
ERIC JENSEN, AND BETHANY JENSEN, HIMANSHU DOSHI, JOHN LAWICKI, MIKE
LYKLEBY, DARLENE MYKLEBY, NOEL FRIGO AND MARIANN FRIGO.


Dated: January 24, 2020

                                                Respectfully submitted,


                                                WOODWARD LAW OFFICES, LLP


                                                By: /s/ R. Brian Woodward
                                                       R. Brian Woodward, #2303-45

                                                By: /s/ David E. Woodward
                                                       David E. Woodward, #15299-45
                                                       Woodward Law Offices, LLP
                                                       200 E. 90th Drive
                                                       Merrillville, Indiana 46410
                                                       Phone: (219) 736-9990
                                                       Email: rbwoodward@wbbklaw.com
                                                              dwoodward@wbbklaw.com
                                                              CERTIFICATE OF SERVICE

       I certify that on January 24, 2020, a true and complete copy of the above and foregoing
pleading or paper was made upon each of the parties and/or attorneys of record herein by
CM/ECF.

                                                                           /s/ R. Brian Woodward
                                                                           R. Brian Woodward, #2303-45




N:\cberwanger\Litigation\Ogden Dunes\Appearance-Federal.DOC
